Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    This office action is a response to an application filed on 07/27/2022 where claims 1-14  are pending. 
Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 07/27/2022, 10/04/2022 has been considered by the examiner. The submission follows the provisions of 37CFR 1.97.
Drawings
4.    The drawings were received on 07/27/2022. These drawing are acceptable.
Claim Objections   
5.		Claims objected to because of the following informalities: 
Claim 13 recites “Wherein set of paths.””
It is advised to correct this limitation as “Wherein set of paths”.

Allowable Subject Matter
6.	Claim 3, 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim  3 , Licardie et al. [20080291826] discloses in para  [0055] the dynamic load balancing algorithm includes monitoring the physical links in the LAG and traffic load updating,  traffic updating includes detecting a frame drop (buffer overflow) condition and accumulating the related traffic data rates for calculating corresponding traffic loads/update load,  monitoring includes detecting conditions that trigger load balancing, once link overload conditions arc detected, the load balancing described above can be triggered provided there are other links with available capacity to take over some of the load.
And prior art Thubert discloses in para’s [0044] [0045] Fig. 1, Fig. 7A, Fig. 7B, the splitting device may also correspondingly decrease the transmission rate through the other tunnel (e.g., tunnel 1, (321) i.e., first path among two paths),  amount of the increase in the rate is incremental  toward the expected rate i.e.,  sigmoidal function,  and may be based on a configured rate of return (e.g., a slow or a rapid return) to the expected rate, that is, continuing until the tunnels equally share the data load  or otherwise reach their "fair share" at their expected rate.

However, prior arts of records Licardie and Thubert does not teach  
wherein the pathfinder module uses a sigmoid function to update traffic load for each of the plurality of paths as traffic progresses toward the target to generate a plurality of updated paths with an updated traffic load for each updated path.
Therefore, the claim 3 with its respective dependent claim 4 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Although the conflicting claims are not identical, they are not patentably distinct from each other because is merely in the terminology used in both sets of claims.
Regarding claim 1 of the application 17/875359, is rejected on the ground of nonstatutory obviousness-type double patent as being unpatentable over claims 1 of US Patent 11,418,448 B2 of application 16/845056
Instant application 17/875,359
Independent claim 1of 11,418,448 B2

1. A method for managing traffic loads between a plurality of IP blocks, the method comprising: identifying a plurality of paths for propagating messages using an interconnect between two IP blocks, wherein the two IP blocks are an initiator and a target; finding a least latency path from the initiator to the target, using a pathfinder module, from the plurality of paths between the initiator and the target, wherein the least latency path from the initiator to the target is at least one optimal path for traffic; balancing traffic loads among the plurality of paths by introducing gradual changes in traffic load on any one of the plurality of paths; updating traffic load for each path of the plurality of paths; and rebalancing traffic loads based on the updated traffic load of each path, wherein the traffic loads are gradually distributed based on available capacity of each path thereby preventing traffic overload on the optimal path.
1. A method for managing traffic loads between IP blocks, the method comprising: identifying a plurality of paths for propagating messages in a network-on-chip (NoC) between the two IP blocks, wherein the IP blocks includes at least an initiator and a target; finding a shortest path from the initiator to the target, using a pathfinder module, from the plurality of paths between the initiator and the target, wherein the shortest path from the initiator to the target is an ideal route for traffic; balancing traffic loads among the plurality of paths using a sigmoid function module that introduces gradual changes in traffic load on any one of the plurality of paths to prevent a traffic overload on other paths of the plurality of paths; updating traffic load for each path of the plurality of paths; and rebalancing, using the sigmoid function module, traffic loads based on the updated traffic load of each path, wherein the traffic loads are gradually distributed based on available capacity of each path.
2. The method of claim 1, wherein the least latency path is a shortest path from the initiator to the target.
2. The method of claim 1, wherein the shortest path is a least delay path from the initiator to the target.
3. The method of claim 1 wherein the pathfinder module uses a sigmoid function to update traffic load for each of the plurality of paths as traffic progresses toward the target to generate a plurality of updated paths with an updated traffic load for each updated path.
3. The method of claim 1 further comprising updating, using the sigmoid function module, traffic load for each of the plurality of paths as traffic progresses toward the target to generate a plurality of updated paths with an updated traffic load for each updated path.
4. The method of claim 3 further comprising balancing traffic loads among the plurality of updated paths.
4. The method of claim 3 further comprising balancing traffic loads among the plurality of updated paths.
5. The method of claim 1 further comprising reassigning traffic, when any one of the pluralities of updated paths could result in an overloaded updated positive path with a potential traffic jam, intended for the overloaded updated positive path to at least one other updated path of the plurality of updated paths.
5. The method of claim 1 further comprising reassigning traffic, when any one of the pluralities of updated paths could result in an overloaded updated positive path with a potential traffic jam intended for the overloaded updated positive path, to at least one other updated path of the plurality of updated paths.
6. A system comprising: an initiator for generating requests; a target for generating responses, wherein the request and response are traffic that include packets of data; an interconnect including a plurality of communication paths, which includes a least latency communication path between the initiator and the target, wherein the interconnect transports requests and responses between the initiator and the target, respectively, using the plurality of communication paths; memory for storing pathfinder code; and a processor in communication with the memory, the initiator, the target, and the interconnect, wherein the processor executes the pathfinder code to: identify the plurality of optimal communication paths between the initiator and the target from the plurality of communication paths, through which the traffic can travel, wherein the plurality of optimal communication paths includes the least latency communication path and the plurality of optimal communication paths are utilized to avoid a deadlock; and balance traffic among the plurality of optimal communication paths by gradually increasing traffic on any one optimal communication path selected from the plurality of optimal communication paths thereby delaying a traffic overload on any one optimal communication path by gradually increasing the traffic load on all of the plurality of optimal communication paths.
10. A system comprising: an initiator for generating requests as packets of data; a target for servicing the requests by generating responses; a network-on-chip (NoC) including a plurality of paths, which includes a shortest communication path between the initiator and the target, the NoC includes a plurality of communication paths between the initiator and the target and the NoC transports requests and responses between initiators and targets using the plurality of communication paths; memory for storing pathfinder code using a sigmoid function; and a processor in communication with the memory, the initiator, the target, and the network, wherein the processor executes the pathfinder code to: identify the plurality of communication paths between the initiator and the target through which the packets of data can travel, wherein the plurality of communication paths are utilized to avoid a deadlock; select at least one communication path from the plurality of communication paths that is the shortest communication path from the initiator to the target; and balance data traffic among the plurality of communication paths, including the shortest communication path, by gradually increasing packets of data, using the sigmoid function, on any one communication path selected from the plurality of communication paths thereby delaying a traffic overload on any one communication path of the plurality of communication paths and gradually increasing the traffic load on all of the plurality of communication paths using the sigmoid function.
7. The system of claim 6, wherein the least latency communication path is a shortest path for traffic traveling between the initiator and the target.
11. The system of claim 10, wherein the shortest communication path is a least delay path for packets of data traveling to the target from the initiator.
8. The system of claim 6, wherein balanced traffic reduces delay caused by traffic jams on any given optimal communication path selected from the plurality of optimal communication paths.
12. The system of claim 10, wherein balanced data traffic reduces latency and delay caused by traffic jams on any given communication path selected from the plurality of communication paths.
9. The system of claim 6, wherein traffic on each of the plurality of optimal communication paths is determined to generate an updated communication path traffic load for each of the plurality of optimal communication paths.
13. The system of claim 10, wherein data traffic on each of the plurality of communication paths is determined to generate an updated communication path traffic load for each of the plurality of communication paths.
10. The system of claim 9 further comprising distributing traffic load among the plurality of optimal communication paths by gradually increasing traffic load on any given optimal communication path based on the update communication path traffic load for each optimal communication path of the plurality of optimal communication paths and thereby avoiding a traffic overload on any optimal communication path.
14. The system of claim 13 further comprising distributing traffic load among the plurality of communication paths by gradually increasing traffic load on any given communication path based on the update communication path traffic load for each communication path of the plurality of communication paths and thereby avoiding a traffic overload on any communication path.
11. The system of claim 9 further comprising uniformly distributing traffic load among the plurality of optimal communication paths based on the updated communication path traffic load, such that only some optimal communication paths selected from the plurality of optimal communication paths receive additional traffic load based on the updated communication path traffic load.
15. The system of claim 13 further comprising uniformly distributing traffic load among the plurality of communication paths based on the updated communication path traffic load, such that only some communication paths selected from the plurality of communication paths receive additional traffic load based on the updated communication path traffic load.
12. A method for controlling traffic load, which includes a plurality of messages, distribution, the method comprising: gradually distributing the plurality of messages among a set of paths selected from a plurality of paths in a mesh interconnect, in order to delay traffic jam on any one path selected from the set of paths; controlling the gradual distribution of the plurality of message among the set of paths so that each path of the set of paths is utilized up to near-overloaded condition based on latency; distributing the plurality of messages on any one path of the set of paths except any path of the set of paths that is reaching overload capacity due to higher latency in order to prevent the path from having a traffic jam; updating traffic load for each path of the set of paths; and rebalancing traffic loads based on the updated traffic load of each path, wherein the rebalancing of the traffic loads is a gradual distribution based on available capacity to maintain low latency of each path of the set of paths.
18. A method for controlling traffic load distribution including a plurality of messages, the method comprising: gradually distributing the plurality of messages among a set of paths selected from a plurality of paths in a mesh network-on-chip (NoC), in order to delay traffic jam on any one path selected from the set of paths; controlling the gradual distribution of the plurality of message among the set of paths so that each path of the set of paths is utilized up to near-overloaded condition; and distributing the plurality of messages on any one path of the set of paths except any path of the set of paths that is reaching overload capacity to prevent the path near overload capacity from having a traffic jam and being overloaded updating traffic load for each path of the set of paths; and rebalancing, using a sigmoid function module, traffic loads based on the updated traffic load of each path, wherein the rebalancing of the traffic loads is a gradual distribution based on available capacity of each path of the set of paths.
13. The method of claim 12, wherein the set of paths include a least latency path.
8. The method of claim 1, wherein the shortest path is determined by least latency.
14. The system of claim 13, wherein the least latency path is determined by least distance
16. The system of claim 10, wherein the shortest communication path is determined by least distance.


Claim 1 is rejected over claim 1 of U.S. Patent 11,418,448 B2
Claim 2 is rejected over claim 2 of U.S. Patent 11,418,448 B2
Claim 3 is rejected over claim 3 of U.S. Patent 11,418,448 B2
Claim 4 is rejected over claim 5 of U.S. Patent 11,418,448 B2
Claim 5 is rejected over claim 7 of U.S. Patent 11,418,448 B2
Claim 6 is rejected over claim 10 of U.S. Patent 11,418,448 B2
Claim 7 is rejected over claim 11 of U.S. Patent 11,418,448 B2
Claim 8 is rejected over claim 12 of U.S. Patent 11,418,448 B2
Claim 9 is rejected over claim 13 of U.S. Patent 11,418,448 B2
Claim 10 is rejected over claim 14 of U.S. Patent 11,418,448 B2
Claim 11 is rejected over claim 15 of U.S. Patent 11,418,448 B2
Claim 12 is rejected over claim 18 of U.S. Patent 11,418,448 B2
Claim 13 is rejected over claim 8 of U.S. Patent 11,418,448 B2
Claim 14 is rejected over claim 16 of U.S. Patent 11,418,448 B2

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillip et al. (US Pub: 20190260504 A1) hereinafter Philip  and further in view of Mintz (US Pub 20200234582 A1) hereinafter Mintz
As to claim 1. Philip teaches a method for managing traffic loads between a plurality of IP blocks, the method comprising: identifying a plurality of paths for propagating messages using an interconnect between two IP blocks, wherein the two IP blocks are an initiator and a target; (Phillip [0016] [0039]Fig. 2b, NoC with allocated routes for various traffic flows, the load at various channels may be controlled by intelligently selecting the routes for various flows; when a large number of traffic flows and substantial path diversity is present, routes can be chosen such that the load on all NoC channels is balanced nearly uniformly, traffic flows between a transmission side (Tx) intellectual property (IP) element and a receiving side (Rx) IP element)
finding a least latency path from the initiator to the target, using a pathfinder module, from the plurality of paths between the initiator and the target, wherein the least latency path from the initiator to the target is at least one optimal path for traffic; (Phillip [0007] [0016] Dimension-order routing is a form of deterministic shortest path routing in 2-D, 2.5-D, and 3-D mesh networks; in a 3-D mesh network, one may first route along the X dimension until it reaches a router whose X-coordinate is equal to the X-coordinate of the destination router; next, message takes a turn and is routed in along Y dimension and finally takes another turn and moves along the Z dimension until the message reaches the final destination router; dimension ordered routing has minimal turn and shortest path routing i.e., idle traffic route)
`balancing traffic loads among the plurality of paths (Phillip [0016] routes can be chosen such that the load on all NoC channels is balanced nearly uniformly, thus avoiding a single point of bottleneck)
Phillip does not teach by introducing gradual changes in traffic load on any one of the plurality of paths; updating traffic load for each path of the plurality of paths; 
and rebalancing traffic loads based on the updated traffic load of each path, wherein the traffic loads are gradually distributed based on available capacity of each path thereby preventing traffic overload on the optimal path.
Mintz teaches by introducing gradual changes in traffic load on any one of the plurality of paths; updating traffic load for each path of the plurality of paths; ([0463] gradual load balancing for a certain part of the network may apply prioritized relatively loaded links to be updated dynamically in a load balancing priority layer)
and rebalancing traffic loads based on the updated traffic load of each path, wherein the traffic loads are gradually distributed based on available capacity of each path ([0463] [00466], the content of a load balancing priority layer is preferably determined according to current and predicted distribution of traffic volume to capacity ratios on links)
thereby preventing traffic overload on the optimal path. ([0433] stabilize substantial load balance under reasonable utilization of computation power resources, to prevent overload on computation resources required to generate and maintain substantial load balance on preferred links of a network i.e., optimal paths)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Mintz with the teaching of Philip because Mintz teaches that prioritizing relatively loaded links in a load balancing priority layer would enable to shorten the convergence rate of coordination control processes for a cost which minimizes predicted aggregated travel times of simulated trips on the network at a lower level. (Mintz [0467]) 

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillip, Mintz and further in view of Naouri et al. (US Pub 20140169173 A1) hereinafter Naouri 

As to claim 2. The combination of Phillip and Mintz does not explicitly teaches wherein the least latency path is a shortest path from the initiator to the target.  
Naouri teaches wherein the least latency path is a shortest path from the initiator to the target.  ([0058] a shortest path corresponds to either a least cost path (corresponding to a path with the lowest latency) or a path with the least number of hops)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Naouri with the teaching of Philip and Mintz because Naouri teaches that determining shortest path would results in improving the overall network throughput and efficiency. (Naouri [0074])
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip , Mintz,  and further in view of Zhang et al. (US Pub: 20130258847) hereinafter Zhang 
	
As to claim 5. The combination of Phillip and Mintz does not explicitly teaches further comprising reassigning traffic, when any one of the pluralities of updated paths could result in an overloaded updated positive path with a potential traffic jam, intended for the overloaded updated positive path to at least one other updated path of the plurality of updated paths.  
Zhang teaches further comprising reassigning traffic, when any one of the pluralities of updated paths could result in an overloaded updated positive path with a potential traffic jam, intended for the overloaded updated positive path to at least one other updated path of the plurality of updated paths.  (Zhang [0041] [0042] [0044] Fig. 1, Fig. 3, Fig. 4,  after identifying the most congested link (i.e., the bottleneck link), the controller 110 further identifies a target path that passes through the bottleneck link and carries the most traffic (block 330)when there are multiple paths that traverse link 150C, the path that carries the most traffic is the target path, that is  path P 140, which is from the ingress switch 130B to the egress switch 130G, can be the target path. after the bottleneck link is throttled according to the method 300 described above, the controller 110 receives updated flow statistics for other paths that traverse through the bottleneck link (block 410), controller 110 predicts traffic distribution changes for these other paths (block 420)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Zhang with the teaching of Philip and Mintz because Zhang teaches that determining the throttling probability of each sharing entity to the ingress switch of the target path would reduce the congestion on the bottleneck link. (Zhang [abstract]
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillip and further in view of  Thubert et al. (US Pub: 20180115487) hereinafter Thubert 
As to claim 6. an interconnect including a plurality of communication paths, which includes a least latency communication path between the initiator and the target, Phillip [0016] [0039]Fig. 2b, NoC with allocated routes for various traffic flows, the load at various channels may be controlled by intelligently selecting the routes for various flows; when a large number of traffic flows and substantial path diversity is present, routes can be chosen such that the load on all NoC channels is balanced nearly uniformly, traffic flows between a transmission side (Tx) intellectual property (IP) element and a receiving side (Rx) IP element)
identify the plurality of optimal communication paths between the initiator and the target from the plurality of communication paths, through which the traffic can travel, ([0016] when a large number of traffic flows and substantial path diversity is present, routes can be chosen such that the load on all NoC channels is balanced nearly uniformly, once routed, the NoC channel widths can be determined based on the bandwidth demands of flows on the channels)
wherein the plurality of optimal communication paths includes the least latency communication path and the plurality of optimal communication paths are utilized to avoid a deadlock; (Philip [0016] when a large number of traffic flows and substantial path diversity is present i.e., plurality of paths, routes can be chosen such that the load on all NoC channels is balanced nearly uniformly, thus avoiding a single point of bottleneck)
and balance traffic among the plurality of optimal communication paths (Phillip [0016] routes can be chosen such that the load on all NoC channels i.e., including shortest path, is balanced nearly uniformly, thus avoiding a single point of bottleneck)
thereby delaying a traffic overload on any one optimal communication path by gradually increasing the traffic load on all of the plurality of optimal communication paths (Phillip [0016][0022] routes can be chosen such that the load on all NoC channels i.e., including shortest path, is balanced nearly uniformly, thus avoiding a single point of bottleneck and, when two hosts are closer to each other then transactions between these hosts can go over fewer router hops and links and the overall latency and the NoC cost can be reduced).
Phillip does not teach a system comprising: an initiator for generating requests;) a target for generating responses, wherein the request and response are traffic that include packets of data; wherein the interconnect transports requests and responses between the initiator and the target, respectively, using the plurality of communication paths, memory for storing pathfinder code; and a processor in communication with the memory, the initiator, the target, and the interconnect, , wherein the processor executes the pathfinder code to: by gradually increasing traffic on any one optimal communication path selected from the plurality of optimal communication paths
Thubert teaches a system comprising: an initiator for generating requests; a target for generating responses, wherein the request and response are traffic that include packets of data; (Thubert [0021] Fig. 1, Client device 102 may send a request to data source device 106 through networks 104 i.e., request as packet and data source device 106 may send data packets 108 to client device 102 through networks 104 through different paths)
wherein the interconnect transports requests and responses between the initiator and the target, respectively, using the plurality of communication paths; (Thubert [0021] Fig. 1, Client device 102 may send a request to data source device 106 through networks 104a and 104b, in response to receiving request data source device 106 send data packet 108a through path 104a and data packet 108b through path 104b,)
memory for storing pathfinder code; (Thubert [0026] [0045] Fig. 2, memory 240 comprises a plurality of storage locations, storing software programs and executing transmission rate through the other tunnel (e.g., tunnel 1, (321) i.e., first path among two paths), amount of the increase in the rate is incremental toward the expected rate i.e., sigmoidal function i.e., pathfinder code) _
and a processor in communication with the memory, the initiator, the target, and the interconnect (Thubert [0025] [0026] Fig. 1, Fig. 2, network interface(s) 210 contain the mechanical, electrical, and signaling circuitry for communicating data to network(s) 104, processor 220 may comprise hardware elements or hardware logic adapted to execute the software programs and manipulate the data structures 245)
, wherein the processor executes the pathfinder code to: (Thubert [0025] [0026] Fig. 1, Fig. 2, processor 220 may comprise hardware elements or hardware logic adapted to execute the software programs i.e., pathfinder code, and manipulate the data structures 245)
by gradually increasing traffic on any one optimal communication path selected from the plurality of optimal communication paths (Thubert [0044] [0045] Fig. 1, Fig. 7A, Fig. 7B, the splitting device may also correspondingly decrease the transmission rate through the other tunnel (e.g., tunnel 1, (321) i.e., first path among two paths),  amount of the increase in the rate is incremental  toward the expected rate,  and may be based on a configured rate of return (e.g., a slow or a rapid return) to the expected rate, that is, continuing until the tunnels equally share the data load  or otherwise reach their "fair share" at their expected rate).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Thubert with the teaching of Philip because Thubert teaches that gradually increasing traffic load would allow to adjust as needed to compensate for changes in tunnel performance, thereby converging toward an expected transmission rate for the data stream on each tunnel. (Thubert [0045])
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillip, Thubert and Naouri  
As to claim 7 the combination of Thubert and Phillip does not explicitly teach wherein the least latency communication path is a shortest path for traffic traveling between the initiator and the target.
Naouri teaches wherein the least latency communication path is a shortest path for traffic traveling between the initiator and the target. ([0057] [0058] a shortest path corresponds to either a least cost path (corresponding to a path with the lowest latency) or a path with the least number of hops; forward packets via the shortest paths)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Naouri with the teaching of Phillip and Thubert because Naouri teaches that determining shortest path would results in improving the overall network throughput and efficiency. (Naouri [0074])
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over, Thubert,  and further in view of Fasolo et al. (US Pub: 20100061352) hereinafter Fasolo

As to claim 8. the combination of Phillip and Thubert   specifically Philip teaches wherein balanced traffic (Philip [0016] routes can be chosen such that the load on all NoC channels is balanced nearly uniformly, thus avoiding a single point of bottleneck)
the combination of Phillip and Thubert does not teach reduces delay caused by traffic jams on any given optimal communication path selected from the plurality of optimal communication paths.
	Fasolo teaches reduces delay caused by traffic jams on any given optimal communication path selected from the plurality of optimal communication paths.  (Fasolo [0046] [0068] each of said nodes comprising a processing unit configured to select a path among a set of possible paths towards another of said nodes based on the number of hops and the transmission time along the possible, in order to reduce bottleneck problem, support the highest number of voice connections, a metric function can be used, which minimizes the number of hops of each path and the delivery delay)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Fasolo with the teaching of Philip and Thubert because Fasolo teaches that reducing bottleneck using a metric function would minimizes the number of hops of each path and the delivery delay. (Fasolo [0068]).
Claims 9is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip, Thubert and further in view of Xue (US Pub: 9184998 B2) hereinafter Xue 
As to claim 9 the combination of Phillip, Thubert specifically Phillip teaches   wherein traffic on each of the plurality of optimal communication paths ([0016] When a large number of traffic flows and substantial path diversity is present, routes can be chosen such that the load on all NoC channels is balanced nearly uniformly)
the combination of Phillip and Thubert does not teach is determined to generate an updated communication path traffic load for each of the plurality of optimal communication paths.  
Xue teaches is determined to generate an updated communication path traffic load for each of the plurality of optimal communication paths.  (Xue [column 17] lines 27-40 Fig. 7,  [column 17]lines 53-58, Fig. 8, first hybrid device determines all paths from the first interface of first hybrid device to the destination hybrid device;  network condition that prompt a path update is a change in link metrics or a traffic condition, when a change in link metrics or traffic condition is detected, a path update may be triggered for load balancing, during the runtime of each hybrid device HD, the HD continuously monitors the condition of its interface and measures the local link metrics information periodically, based on the measured link metrics values, a link may be identified as congested or saturated. At 780, if a link is congested or saturated, then at 785 a process to select candidate streams for path update is initiated, a path update procedure to move or redirect one or more selected candidate streams is initiated)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Xue with the teaching of Philip and Thubert because Xue teaches that evenly dividing the communication load over multiple paths would allow hybrid devices to implement protocols to improve network performance. (Xue [column 5] lines 55-60)

Claims10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip, Thubert, Xue and Mintz  

As to claim 10 the combination of Phillip, Thubert and Xue does not teach comprising distributing traffic load among the plurality of optimal communication paths by gradually increasing traffic load on any given optimal communication path based on the update communication path traffic load for each optimal communication path of the plurality of optimal communication paths and thereby avoiding a traffic overload on any optimal communication path.  
Mintz teaches distributing traffic load among the plurality of optimal communication paths by gradually increasing traffic load on any given optimal communication path based on the update communication path traffic load for each optimal communication path of the plurality of optimal communication paths  ([0463] [00466] gradual load  balancing for a certain part of the network may apply prioritized relatively loaded  links to be updated dynamically in a load  balancing priority layer; the content of a load balancing priority layer is preferably determined according to current and predicted distribution of traffic volume to capacity ratios on links)
and thereby avoiding a traffic overload on any optimal communication path.  
 ([0433] stabilize substantial load balance under reasonable utilization of computation power resources, to prevent overload on computation resources required to generate and maintain substantial load balance on preferred links of a network i.e., optimal paths)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Mintz with the teaching of Philip, Thubert and Xue   because Mintz teaches that prioritizing relatively loaded links in a load balancing priority layer would enable to shorten the convergence rate of coordination control processes for a cost which minimizes predicted aggregated travel times of simulated trips on the network at a lower level. (Mintz [0467]) 

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip, Thubert, Xue and further in view of Kumar et al  (US Pub: 20140211622 A1) hereinafter Kumar 

As to claim 11. he combination of Phillip, Thubert and Xue does not teach further comprising uniformly distributing traffic load among the plurality of optimal communication paths based on the updated communication path traffic load, 
such that only some optimal communication paths selected from the plurality of optimal communication paths receive additional traffic load based on the updated communication path traffic load.  
Kumar teaches further comprising uniformly distributing traffic load among the plurality of optimal communication paths based on the updated communication path traffic load, Kumar [0036] in order to avoid traffic congestion on the avoid system flows may be routed in a load balanced manner using different routes so that all links in the NoC experience a substantially uniform load)
such that only some optimal communication paths selected from the plurality of optimal communication paths receive additional traffic load based on the updated communication path traffic load. (Kumar [0045] [0048] Fig. 5, Fig. 6,  all candidate routes in all NoC layers are examined for the flow and selected based on a load balancing configuration; subsequently in step 501, the flow is assigned to all channels of the selected route in the selected NoC layer and the route is configured in the NoC layer between the source and destination nodes if it is was not configured earlier; 602, the chosen route is configured in the chosen NoC layer if it is not already configured, and the channel loads are updated i.e., path updated).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kumar with the teaching of Philip, Thubert, Xue because Kumar teaches that updating communication paths would optimize that would fully utilize existing channels o thus reducing the number of NoC layers needed to map all traffic flows in the system. (Kumar [0049])

Claims 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Mintz and Naouri 
As to claim 12. Mintz teaches a method for controlling traffic load, which includes a plurality of messages, distribution, the method comprising: ([0040] [0394] Fig. 1, in a mesh network, Coordination control processes which are aimed at converging the traffic toward substantial load balance includes synchronization of processes preferably applied by distributed computation performed by agents to plan sets of coordinated paths)
.gradually distributing the plurality of messages among a set of paths selected from a plurality of paths in a mesh interconnect, in order to delay traffic jam on any one path selected from the set of paths; ([0432] wherein gradual  change in the cost enable moderate entry to such links in order to prevent potential traffic overload  during re-distribution of traffic i.e., delay overload, wherein the travel time costs should converge to the real costs at the end of the re-distribution, preferably towards substantial load balance on preferred links)
controlling the gradual distribution of the plurality of message among the set of paths so that each path of the set of paths is utilized up to; ([0392][0432] a gradual  mitigation of potential overloads  due to potential negative effects of planned path on the network, wherein gradual  change in the cost enable moderate entry to such links in order to prevent potential traffic overload  during re-distribution of traffic i.e., delay overload, wherein the travel time costs should converge to the real costs at the end of the re-distribution)
distributing the plurality of messages on any one path of the set of paths ([0206] a) coordinate distributed computation performed by path-controlled trips associated agents, b) coordinate paths for path-controlled trips according to traffic predictions with path planning performed by agents)
 updating traffic load for each path of the set of paths; and rebalancing traffic loads based on the updated traffic load of each path, ([0463] prioritized relatively loaded links to be updated dynamically in a load balancing priority layer, the content of a load balancing priority layer is preferably determined according to current and predicted distribution of traffic volume to capacity ratios on links)
wherein the rebalancing of the traffic loads is a gradual distribution based on available capacity to maintain low latency of each path of the set of paths.([0432] [0463]  wherein the travel time costs should converge to the real costs at the end of the re-distribution, preferably towards substantial load balance on preferred links; , gradual load balancing  for a certain part of the network may apply prioritized relatively loaded links to be updated dynamically in a load balancing priority layer and  is preferably determined according to current and predicted distribution of traffic volume to capacity ratios on links)
Mintz does not teach near-overloaded condition based on latency, except any path of the set of paths that is reaching overload capacity, due to higher latency in order to prevent the path from having a traffic jam
Naouri teaches near-overloaded condition based on latency ([0007] when peer node get congested, packets drop involves retransmission of the dropped packets, which increases end-to-end latency of the whole data transfer, especially if the packet drop is detected
 except any path of the set of paths that is reaching overload capacity ([0058], a shortest path corresponds to either a least-cost path (corresponding to a path with the lowest latency) or a path with the least number of hops (which under some conditions may be the same path) and, each of multiple paths having similar costs and/or hops to a destination node is considered a shortest path)
 due to higher latency in order to prevent the path from having a traffic jam ([0051], the effective length of a given path segment between RBridge’s will be generally be a function of traffic congestion at the RBridge’s, and thus the latency  for traversing a single path segment may vary quite a bit i.e., latency increase). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Naouri with the teaching of Mintz because Naouri teaches that determining shortest path would  results in improving the overall network throughput and efficiency. (Naouri [0074])
As to claim 13 the combination of Mintz and Naouri  specifically Naouri teaches  wherein the set of path include a least latency path.  ([0058] a shortest path may correspond to either a least-cost path corresponding to a path with the lowest latency) 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Naouri with the teaching of Mintz because Naouri teaches that determining shortest path would  results in improving the overall network throughput and efficiency. (Naouri [0074])
As to claim 14 the combination of Mintz and Naouri  specifically Naouri teaches wherein the least latency path is determined by least distance.([0058]  shortest path may correspond to either a least-cost path corresponding to a path with the lowest latency or a path with the least number of hops (which under some conditions may be the same path). As used in flowchart 700, each of multiple paths having similar costs and/or hops to a destination node may be considered a shortest path.)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Naouri with the teaching of Mintz because Naouri teaches that determining shortest path would  results in improving the overall network throughput and efficiency. (Naouri [0074])
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413